Title: Subscription to Christ Church, 7 May 1739
From: 
To: 


Philadelphia, May 7th, 1739
Whereas, the Episcopal church of Philadelphia, having been long built, and much out of repair, as well as too small for the convenient seating of the congregation, it was therefore resolved, by two several vestries, in the year seventeen hundred twenty-seven, that a sum of money should be raised by subscription, for erecting a new, larger and more commodious building; which good design, with much care and industry hath been carried on, the foundation of a steeple laid, and the body of the new church on the outside almost finished; but the said subscription falling short, and insufficient to complete the same, the inside of the church remains unfinished, and many of the congregation yet unprovided with pews for themselves and families; which makes it necessary that some pews, a gallery, and other conveniences, should yet be added, as well as the whole finished; for which pious and good purpose, we whose names are hereunto subscribed, do promise to pay to the church wardens of the said church, or such others as shall be appointed to receive the same for the use aforesaid, the sums of money by us respectively subscribed. In witness whereof we have hereunto set our names the date above written.
